DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07 OCTOBER 2022 have been fully considered but they are not persuasive.  On pages 8-10 of Applicant's remarks, Applicant argues (regarding at least claim 1) that the cited prior art combination of Toebes (US 2010/0192187) Gerbasi (US 2010/0332560) does not disclose limitations relating to “determining, based on an output history associated with the user, that the recap sequence comprises at least one portion, of at least one previous episode, previously sent to the user device; and causing, based on the determining, output of the recap sequence without the at least one portion.”  Specifically, Applicant argues that Toebes does not disclose determining the summary content contains at least one portion of a previous episode, and then outputting without that portion. The Examiner respectfully disagrees that the combination of references does not disclose such limitations.  As was shown in the previous rejection, the primary reference of Toebes was cited as disclosing (among other things) a recap sequence corresponding to a plurality of previous episodes of the series (see Toebes; media content can include series events, wherein the events can include summary review and/or flashbacks; page 4, paragraph 28, and page 6, paragraph 46, and wherein content can also be associated with other summary/recap content; page 7, paragraph 52), determining that the plurality of previous episodes comprises at least one previous episode in an output history associated with the user (see Toebes; system can determine which previous episodes a user has watched based on a user activity; page 6, paragraph 46, and page 7, paragraph 49), and causing, based on the determining, output of the recap sequence without content corresponding to the at least one previous episode in the output history (see Toebes; based on determinations about previous user activity for the series, system can provide/output to user either a bypassed summary and/or can also provide a summary that contains only the missed content of previous episodes before presentation of the currently selected episode; page 6, paragraph 46, and page 7, paragraphs 49 and 52-53).  Based on these citations, the reference can make determinations about requested content containing specific event(s), i.e. instances/portions of content that a user may or may not have seen based on their viewing history.  These events are described as even being part of a flashback/summary portion (see Toebes; page 4, paragraph 28), therefore the system can make determinations about events/portions of content (again which can be a flashback/summary) that a user has or has not seen in order to make modifications to the output content (again which can include summary/flashback content) to the user.   It is also noted that the content consumed by the user can be content which is received by the user device for immediate or time-shifted presentation (see Toebes; page 1, paragraph 3, and page 3, paragraph 20), i.e. content which is sent to the user device.  The additional secondary reference of Gerbasi was brought in to explicitly disclose limitations relating to removal of content from a recap sequence, in that Gerbasi was cited as disclosing (among other things) based on a determination, a recap sequence without one or more portions of the recap sequence (see Gerbasi; based on determining, system can remove/replace at least a portion of a segment, wherein the segment can be a recap sequence; page 16, paragraph 144).  Therefore, these claim limitations, when taking the prior art combination of references together as a whole, are disclosed.
On pages 10-11 of Applicant's remarks, Applicant additionally argues (regarding at least claim 11) that the prior art combination of Toebes and Gerbasi also does not disclose limitations relating to determining that at least one previous episode, of the plurality of previous episodes, in the output history was output within a predetermined period of time.  The Examiner again respectfully disagrees.  As was shown in the previous rejection, the prior art of Toebes was cited as disclosing (among other things) one previous episode was output within a predetermined period of time (see Toebes; user that has consumed one or more previous episodes within a time interval, i.e. 2 days; page 6, paragraph 46-47).  These citations in combination with the previous remarks and citations of Toebes (i.e. from claim 1 and the Examiner's remarks above), and further in combination with the removal citations of Gerbasi, does disclose all these claimed limitations.
Therefore, all of Applicant's current claim limitations are disclosed by the prior art of record.  Any of Applicant's additional remarks not specifically addressed above are considered moot in view of the Examiner's above reply and/or the grounds/citations being provided in the Office Action below.

Applicant is suggested to provide more detail as to what they believe constitutes the true invention of the application.  This could help distinguish over the prior art of record, alleviate misinterpretation issues, and serve to move prosecution forward on the application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11, 12, 16, 18, 20, 22, and 24-33 are rejected under 35 U.S.C. 103 as being unpatentable over Toebes et al., US 2010/0192187 in view of Gerbasi III, US 2010/0332560 (herein Gerbasi).

Regarding claim 1, Toebes discloses a method comprising: 
receiving, by a computing device and from a user device associated with a user, a request for an episode of a series (user can request a media content item that is part of a series; page 6, paragraph 46), wherein the episode is associated with a recap sequence comprising portions of a plurality of previous episodes of the series (media content can include series events, wherein the events/portions can include summary review and/or flashbacks in the episodes, i.e. corresponding to previous episodes; page 4, paragraph 28, and page 6, paragraph 46, and wherein content can also be associated with other summary/recap content; page 7, paragraph 52); 
determining based on an output history associated with the user that the recap sequence comprises at least one portion, of at least one previous episode, previously sent to the user device (system can determine which previous episodes a user has watched based on a user activity, and wherein can determine events/portions that user has viewed or has not viewed; page 6, paragraph 46, and page 7, paragraph 49, and again the events/portions can correspond to summary review and/or flashbacks in the episodes, i.e. corresponding to previous episodes; page 4, paragraph 28, and page 6, paragraph 46, and page 7, paragraph 52, and content which is sent to the user device; page 1, paragraph 3, and page 3, paragraph 20); and 
causing, based on the determining, output of the recap sequence without content corresponding to at least one previous episode (based on determinations about previous user activity for the series, system can provide/output to user either a bypassed summary and/or can also provide a summary that contains only the missed content of previous episodes before presentation of the currently selected episode; page 6, paragraph 46, and page 7, paragraphs 49 and 52-53).  
While Toebes does disclose portions of content (media series events/segments; page 4, paragraphs 28 and 30), Toebes does not explicitly disclose a recap sequence without at least one portion.  
In a related art, Gerbasi does disclose based on a determination, a recap sequence without at least one portion (based on determining, system can remove/replace at least a portion of a segment, wherein the segment can be a recap sequence; page 16, paragraph 144).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the prior art of Toebes and Gerbasi by allowing certain portions of segments to be edited in content, in order to provide an improved system and method which gives a user the opportunity to adjust the recording and storage instructions for a media asset to minimize the amount of storage space required while preserving the features and content of the media assets most important to the user (Gerbasi; page 1, paragraph 3).

Regarding claim 2, Toebes in view of Gerbasi discloses the causing output of the recap sequence comprises: causing removal of the at least one portion from the recap sequence (Toebes; based on determinations about previous user activity for the series, system can provide/output user either a bypassed summary and/or can also provide a summary that contains only the missed content of previous episodes; page 6, paragraph 46, and page 7, paragraphs 49 and 52-53, and Gerbasi; remove/replace at least a portion of a segment, wherein the segment can be a recap sequence; page 16, paragraph 144).

Regarding claim 3, Toebes in view of Gerbasi discloses the causing the output of the recap sequence is further based on an elapsed time between the receiving the request for the episode and a time associated with the at least one previous episode (Toebes; output based on determining that user consumed previous content/episodes longer than a certain time interval, i.e. a week, and/or within a prescribed interval, i.e. 2 days; page 6, paragraph 46-47).

Regarding claim 4, Toebes in view of Gerbasi discloses causing, before the output, the at least one portion to be replaced with second content (Toebes; determinations before output of the content based on previous activities related to the series; page 6, paragraph 46, and page 7, paragraphs 49 and 52-53, and Gerbasi; replace at least a portion of a segment with a secondary portion, wherein the segment can be a recap sequence; page 16, paragraph 144).

Regarding claim 5, Toebes in view of Gerbasi discloses receiving, from the user device, a second request for at least one portion, and causing, based on receiving the second request, output of the at least one portion (Toebes; system can present user with options as to which previous content/portion(s) they may wish to consume in a summary, and based on user selection, can then present; page 7, paragraphs 52-53).

Regarding claim 6, Toebes in view of Gerbasi discloses causing the output of the recap sequence is further based on a user preference associated with skipping at least one second recap sequence, wherein the user preference is based on a user viewing history associated with the user (Toebes; based on user activity for a series as well as user preferences, system can provide output, and wherein the preferences can correspond to bypassing/skipping summary reviews which are undesirable, i.e. including at least a second sequence; page 4, paragraph 33, and page 6, paragraphs 46-47, and page 7, paragraphs 49 and 55).

Regarding claim 7, Toebes in view of Gerbasi discloses causing the output of the recap sequence is further based a quantity of episodes of the series between the episode and the at least one previous episode being less than a predetermined value (Toebes; summary content based on user history indicating that they have not seen the last episode within a period of time, i.e. previous episode less than a certain number of episode(s); page 6, paragraph 46).

Claim 11, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.  The following additional limitations are also disclosed: 
one previous episode was output within a predetermined period of time (Toebes; user that has consumed one or more previous episodes within a time interval, i.e. 2 days; page 6, paragraph 46-47).

Claim 12, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 5.

Claim 16, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 6.

Claim 18, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 1 and 11.  The following additional limitations are also disclosed: 
determining, a modified recap sequence without content of the at least one previous episode, and causing output of the modified recap sequence (Toebes; based on determinations about previous user activity for the series, system can provide/output user either a bypassed summary and/or can also provide a summary that contains only the missed content of previous episodes; page 6, paragraph 46, and page 7, paragraphs 49 and 52-53, and Gerbasi; remove/replace at least a portion of a segment, wherein the segment can be a recap sequence, i.e. determining a modified recap sequence; page 16, paragraph 144, and wherein with output of the edited/modified content; page 9, paragraph 83).

Claim 20, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 6.

Regarding claim 22, Toebes in view of Gerbasi discloses the causing the output of the recap sequence is further based on the user device skipping or fast forwarding through content from the at least one previous episode (Toebes; based on user activity for the series, i.e. if a user skipped a segment/event of the previous content, i.e. did not consume, system will make determinations based on this; page 6, paragraph 46, and page 7, paragraphs 49 and 52-53, and/or based on preferences for bypassing/skipping, i.e. preference for performing this in at least previous episodes; page 7, paragraph 55).

Regarding claim 24, Toebes in view of Gerbasi discloses the output history is indicative of: previously output episodes of the series, and times at which the previously output episodes were output (Toebes; activity can include identifying information for the series as well as other identifying information related to the date and time of consumption; page 6, paragraph 47).

Regarding claim 25, Toebes in view of Gerbasi discloses the at least one previous episode comprises a second recap sequence (Toebes; multiple episodes can contain summary review/ flash back portions, i.e. at least a second recap sequence; page 4, paragraph 28, and again with activity indicating consumption history for a series; page 4, paragraph 29).

Claim 26, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 11.

Regarding claim 27, Toebes in view of Gerbasi discloses the determining that the recap sequence comprises the at least one portion of the at least one previous episode is based on the at least one previous episode being output within a threshold quantity of episodes prior to the receiving the request (Toebes; based on user history indicating that they have not seen the last episode within a period of time, i.e. previous episode less than a number of episode(s); page 6, paragraph 46).

Regarding claim 28, Toebes in view of Gerbasi discloses the determining that the at least one previous episode in the output history was output within the predetermined period of time comprises: determining, based on a time associated with the request, the predetermined period of time (Toebes; based on current time/request, system can determine a period of time since previous consumption of content; i.e. a week and/or within 2 days; page 6, paragraphs 46-47).

Claim 29, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 11 and 18.

Claim 30, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 18 and 27.

Regarding claim 31, Toebes in view of Gerbasi discloses generating a modified recap sequence based on removal of the at least one portion from the recap sequence, wherein the causing output of the recap sequence without the at least one portion comprises causing output of the modified recap sequence (Toebes; based on determinations about previous user activity for the series, system can provide/output user either a bypassed summary and/or can also provide a summary that contains only the missed content of previous episodes; page 6, paragraph 46, and page 7, paragraphs 49 and 52-53, and Gerbasi; remove/replace at least a portion of a segment, wherein the segment can be a recap sequence, i.e. determining a modified recap sequence; page 16, paragraph 144, and wherein with output of the edited/modified content; page 9, paragraph 83).

Regarding claim 32, Toebes in view of Gerbasi discloses the output of the recap sequence comprises causing the output of the recap sequence based on determining that at least one second previous episode in the output history, of the plurality of previous episodes, was output prior to the predetermined period of time (Toebes; output based on user consuming one or more previous episodes, i.e. at least a second episode, within a time interval, i.e. 2 days; page 6, paragraph 46-47).

Regarding claim 33, Toebes in view of Gerbasi discloses the plurality of previous episodes corresponds to a plurality of episode indicators, and the determining is based on at least one episode indicator, of the plurality of episode indicators, corresponding to the at least one previous episode (Toebes; determining based on activity entries, wherein the entries can include identification information for the media series content, i.e. episode indicators; page 6, paragraph 47).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pearlman (US 2015/0382052), describing that if a user has accessed an episode of a show recently, a user interface element for the next episode or a series may not include a visual recap; however, if the user did not have time to watch an episode of the content for a long period of time a visual recap may be included.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680. The examiner can normally be reached Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDY A FLYNN/Primary Examiner, Art Unit 2424